Citation Nr: 1530475	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in August 2012 when, in part, it was remanded for additional development.  In a December 2014 decision, the Board denied entitlement to a TDIU rating.  

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand, the Court vacated the Board's decision, and remanded the matter to the Board for further action.  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in April 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 Joint Motion for Remand, the parties determined that the May 2013 VA psychological examination was inadequate as the examiner did not acknowledge that the Veteran was service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder (emphasis added).  The Court noted that the examiner appeared to be focused on the effects of only PTSD on employability, and did not consider the combined effect of the Veteran's service-connected PTSD with major depressive disorder on his employability.  Thus, the Board must remand this matter for a new VA examination opinion for compliance with the Court's June 2015 Order granting the parties' joint motion for remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion for Remand or explain why the terms will not be fulfilled.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any pertinent, outstanding VA treatment records regarding the Veteran's service-connected disabilities (i.e., PTSD with major depressive disorder, tinnitus, and bilateral hearing loss), since September 2014.  
2. After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA psychiatric examination regarding his claim for a TDIU rating.  The claims file should be provided to and reviewed by the examiner.  All indicated tests should be conducted and the results reported in detail.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected PTSD with major depressive disorder on his daily activities and his ability to work, including what specific limitations the Veteran's disability would produce and what activities would be impacted.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on his social relationships.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  All psychiatric symptomatology should be addressed in the examination report and opinions provided.  

3. Then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

